 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
LOAN AGREEMENT
 
BETWEEN AND AMONG
 
REPUBLIC FIRST BANK
 
(D/B/A REPUBLIC BANK)
 
AND
 
RESOURCE CAPITAL INVESTOR, INC.
 
AND
 
RESOURCE PROPERTIES XXX, INC.
 


 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS
1
 
1.1
DEFINITIONS
1
 
1.2
UNDEFINED TERMS; ACCOUNTING TERMS
4
ARTICLE 2 AMOUNTS, TERMS AND CONDITIONS OF LINE OF CREDIT FACILITY
5
 
2.1
LINE OF CREDIT FACILITY.
5
 
2.2
LINE OF CREDIT NOTE
6
 
2.3
PAYMENTS.
6
 
2.4
COMPUTATIONS.
7
 
2.5
CONFIRMATION OF BORROWER'S LIABILITIES
7
 
2.6
LATE CHARGE
7
 
2.7
CROSS-DEFAULT
7
ARTICLE 3 BORROWER'S ACCESS TO PLEDGE ACCOUNT DIVIDENDS
7
 
3.1
BORROWER'S RIGHTS
7
 
3.2
DIRECTION LETTERS
7
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BORROWER
8
 
4.1
ORGANIZATION, QUALIFICATION OF BORROWER
8
 
4.2
AFFILIATIONS; FICTITIOUS NAMES
8
 
4.3
AUTHORITY, AUTHORIZATION
8
 
4.4
ENFORCEABILITY
8
 
4.5
CONFLICTS
9
 
4.6
LITIGATION
9
 
4.7
COMPLIANCE WITH LAWS
9
 
4.8
TAXES.
10
 
4.9
FINANCIAL CONDITION
10
 
4.10
CONTINGENT LIABILITIES
10
 
4.11
OPERATIONS OF BORROWER
10
 
4.12
LABOR
11
 
4.13
ENVIRONMENTAL REPRESENTATIONS, OBLIGATIONS AND COVENANTS
11
 
4.14
FRAUD
11
 
4.15
UNIQUE TAX LOT
11
 
4.16
SPECIAL ASSESSMENTS
11
 
4.17
FLOOD ZONE
11
 
4.18
CONDITION OF IMPROVEMENTS
11
 
4.19
NO CONDEMNATION
12
 
4.20
NO LABOR OR MATERIALMEN CLAIMS
12
 
4.21
NO PURCHASE OPTIONS
12
 
4.22
LEASES
12
 
4.23
INTENTIONALLY DELETED
12
 
4.24
NO BROKER
12
 
4.25
CONVICTION OF CRIMINAL ACTS
12
 
4.26
ACCESS/UTILITIES
12
 
4.27
ZONING
12

 
 
 
i

--------------------------------------------------------------------------------

 

 
ARTICLE 5 CONDITIONS OF LENDING
12
 
5.1
LOAN DOCUMENTS
13
 
5.2
REPRESENTATIONS, WARRANTIES
13
 
5.3
DEFAULTS.
13
 
5.4
CERTIFICATES, SUPPORTING DOCUMENTS
13
 
5.5
COLLATERAL SECURITY DOCUMENTS
13
 
5.6
INSURANCE
13
 
5.7
APPRAISAL
13
 
5.8
ADDITIONAL INSTRUMENTS
13
 
5.9
LOAN FEE
13
 
5.10
ENVIRONMENTAL REPORT
13
ARTICLE 6 AFFIRMATIVE COVENANTS
14
 
6.1
FINANCIAL STATEMENTS
14
 
6.2
TD CREDIT FACILITY
15
 
6.3
LIABILITIES
15
 
6.4
ERISA
15
 
6.5
NOTICE OF DEFAULT, LABOR TROUBLES, LITIGATION
15
 
6.6
INSURANCE
15
 
6.7
POLICIES; PROCEEDS
16
 
6.8
BOOKS, RECORDS, AUDITS
16
 
6.9
TAXES, ETC.
16
 
6.10
COMPLIANCE WITH LAWS
16
 
6.11
BANKING RELATIONSHIP
16
 
6.12
FINANCIAL CONDITION
17
 
6.13
USE OF PROCEEDS
17
ARTICLE 7 NEGATIVE COVENANTS
17
 
7.1
DEBT
17
 
7.2
LIENS
17
 
7.3
ENDORSEMENTS, ETC.
18
 
7.4
CHANGE IN BUSINESS
18
 
7.5
CONTINGENT LIABILITIES
18
 
7.6
SALES AND LEASES AND LEASE-BACKS
18
 
7.7
LIMITATION OF LEASES
18
 
7.8
REMOVAL AND PROTECTION OF PROPERTY
18
 
7.9
TRANSACTIONS WITH AFFILIATES
19
 
7.10
DISPOSITION OF ASSETS
19
 
7.11
DISPOSITION OF ACCOUNTS
19
ARTICLE 8 EVENTS OF DEFAULT, REMEDIES
19
 
8.1
EVENTS OF DEFAULT
19
 
8.2
ACCELERATION AND TERMINATION OF COMMITMENTS
21
 
8.3
RIGHT OF SET-OFF
21
 
8.4
CUMULATIVE REMEDIES
21

 
 
 
ii

--------------------------------------------------------------------------------

 

 
ARTICLE 9 MISCELLANEOUS
22
 
9.1
WAIVERS
22
 
9.2
NOTICES
22
 
9.3
LEGAL COSTS; FILING COSTS
23
 
9.4
RIGHT OF ENTRY
23
 
9.5
NO WAIVER
23
 
9.6
APPLICATION OF PROCEEDS.
24
 
9.7
SURVIVAL OF REPRESENTATION, WARRANTIES AND COVENANTS
24
 
9.8
SUCCESSORS
24
 
9.9
GOVERNING LAW.
24
 
9.10
HEADINGS
25
 
9.11
SEVERABILITY
25
 
9.12
ENTIRE AGREEMENT
25
 
9.13
LOCATION OF RECORDS
25
 
9.14
CONFLICTING PROVISIONS
25
 
9.15
SUBMISSION TO JURISDICTION
25

 
 
 
iii

--------------------------------------------------------------------------------

 

 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (the "Agreement") is made February 25, 2011 (the "Effective
Date"), between and among REPUBLIC FIRST BANK (D/B/A REPUBLIC BANK) (the
"Bank"), a Pennsylvania chartered bank, having an address at Two Liberty Place,
Suite 2400, 50 S. 16th Street, Philadelphia, PA 19102, and RESOURCE CAPITAL
INVESTOR, INC., a Delaware corporation (“RCI”), and RESOURCE PROPERTIES XXX,
INC., a Delaware corporation (“RP XXX” and together with RCI, collectively,
"Borrower"), each with offices at One Crescent Drive, Suite 203, Navy Yard
Corporate Center, Philadelphia, PA 19112.
 
Borrower and Bank, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, and intending to be legally bound, hereby
agree as follows.
 
 
ARTICLE 1
DEFINITIONS
 
 
1.1           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings when such terms are capitalized in the text
including when such terms are used in the definition of other defined terms in
this Article 1:
 
Advance.  The meaning given to such term in Section 2.1 hereof.
 
Affiliate.  With respect to any Person, another Person directly or indirectly
Controlling, Controlled by or under common Control with any such Person.
 
Agreement.  This Loan Agreement and all amendments, modifications and
supplements hereto and restatements of this Loan Agreement.
 
Bank.  Republic First Bank (D/B/A Republic Bank), or any Affiliate or successor
bank.
 
Bankruptcy Code.  The Bankruptcy Reform Act of 1994 and all similar or successor
statutes, and all rules and regulations of Federal agencies and authorities
promulgated under those statutes, all as they have been and may be amended from
time to time.
 
Borrower.  Collectively, jointly and severally, Resource Capital Investor, Inc.,
a Delaware corporation, and Resource Properties XXX, Inc., a Delaware
corporation.
 
Borrowing Base.  At any time, an amount equal to the lesser of: (a) the sum of
(i) 25% of the appraised value of the Real Estate, based upon the most recent
appraisal of the Real Estate delivered to Bank and acknowledged by Bank in
writing to be in form and substance acceptable to Bank, and (ii) 100% of the
cash and 75% of the market value of the Shares, determined with reference to the
most recent daily end of trading price quote for shares of common stock of
Resource Capital Corp., a Maryland corporation ("RCC"), with a New York Stock
Exchange ticker symbol of "RSO", held in the Pledged Account at such time; and
(b) 100% of the cash and 100% of the market value of the Shares, determined as
aforesaid, held in the Pledged Account at such time.  Bank acknowledges and
agrees that, upon delivery of a satisfactory assignment from Sovereign Bank, the
"as is" appraisal of the Real Estate prepared by Integra Realty Resources for
Sovereign Bank, dated October 2, 2009, showing an "as is" value of $2,250,000.00
is in form and substance acceptable to Bank.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Business Day.  A day other than a Saturday, Sunday or Holiday on which financial
institutions in the Philadelphia area are generally open for the transaction of
banking business.
 
Code.  The Internal Revenue Code of 1986, as amended.
 
Control.  The possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting interests or securities, by contract or otherwise.
 
Controlled Group.  "Controlled Group" shall have the meaning set forth for
"controlled group of corporations" at Section 1563 of the Code.
 
Custodian.  The institution at which the Pledged Account is maintained.
 
Debt.  (a)  All items of indebtedness or liability which, in accordance with
generally accepted accounting principles consistently applied, would be included
in determining total liabilities as shown on a balance sheet as of the date as
of which the Debt is to be determined, (b) all indebtedness secured by any
mortgage, pledge, lien or security interest existing on property owned by the
Person whose Debt is being determined, whether or not the indebtedness secured
thereby is an obligation of such entity, and (c) guaranties, endorsements (other
than for purposes of collection in the ordinary course of business), other
contingent obligations in respect of, or to purchase or to otherwise acquire,
indebtedness of others, and other contingent obligations of a type described in
Article 6 of this Agreement.
 
Default.  Any event specified in Section 8.1 of this Agreement.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended,
together with the rules and regulations promulgated thereunder.
 
Environmental Laws.  Any and all local, state and Federal laws, rules and
regulations, and common laws duty pertaining to human health, natural resources
or the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601,
et seq., the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901, et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251, et seq.), the
Clean Air Act (42 U.S.C. §7401, et seq.), the Emergency Planning and Community
Right-To-Know Act (42 U.S.C. §1101, et seq.), The Endangered Species Act (16
U.S.C. §1531, et seq.), the Toxic Substances Control Act (15 U.S.C. §2601, et
seq.), the Occupational Safety and Health Act (29 U.S.C. §651, et seq.) and the
Hazardous Materials Transportation Act (49 U.S.C. §1801, et seq.), and the
regulations promulgated pursuant to said laws, all as amended from time to time.
 
Event of Default.  Any event specified in Section 8.1 of this Agreement,
provided that any requirement for notice or passage of time or any other
condition has been satisfied.
 


Guarantor.  Resource America, Inc., a Delaware corporation.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Hazardous Substances.  Any and all hazardous, toxic, or harmful substances,
wastes, materials, pollutants, or contaminants (including, without limitation,
asbestos or asbestos-containing materials, lead based paint, polychlorinated
biphenyls, petroleum or petroleum products or byproducts, flammable explosives,
radioactive materials, infectious substances, radon gas, or raw materials which
include hazardous constituents) or any other substances or materials which are
included under or regulated by Environmental Laws.
 
Liabilities.  The obligations of Borrower to Bank:
 
(a)           To pay the principal of and all interest on the Note in accordance
with the terms thereof, to pay all other amounts due by Borrower in accordance
with the terms of this Agreement and/or the terms of any other Loan Documents,
and to satisfy all of Borrower's liabilities to Bank hereunder, now existing,
matured or unmatured, direct or contingent, primary or secondary, joint or
several, including any extensions, modifications, renewals thereof and
substitutions therefor, and liabilities of Borrower which Bank may have obtained
by assignment, subrogation, or otherwise;
 
(b)           To repay Bank all amounts advanced by Bank hereunder on behalf of
Borrower, including, but without limitation, advances for principal or interest,
payments to prior secured parties, mortgagees, or lienors, or for taxes, levies,
insurance, securities, registration fees, or agency fees for the Real Estate;
 
(c)           To reimburse Bank, on demand, for all of Bank's expenses and
costs, including the reasonable fees and expenses of its counsel, in connection
with the preparation of and closing under this Agreement and the amendment,
modification or enforcement of this Agreement and the documents required
hereunder, including, without limitation, any proceeding brought or threatened
to enforce payment of any of the obligations referred to in the foregoing
paragraphs (a) and (b), unless any of the foregoing are occasioned as the result
of Bank's willful misconduct or gross negligence.
 
Line of Credit Facility.  The meaning given to such term in Section 2.1 of this
Agreement.
 
Loan Account.  The account of Borrower on the books of Bank in which are
recorded, inter alia, the payments of principal and interest made by Borrower to
Bank.
 
Loan Documents.  Individually and collectively, this Agreement, the Mortgage,
the Note, the Surety Agreement, the Pledge Agreement, and all other existing and
future agreements, pledges, instruments, documents, assignments, leases,
guarantees and contracts (including amendments, modifications and supplements to
and restatements of any of the foregoing) delivered by or on behalf of Borrower
and/or Guarantors in connection with this Agreement.
 
Mortgage.  The Open-End Leasehold Mortgage and Security Agreement dated the
Effective Date encumbering the Real Estate with a mortgage lien in Bank's favor
as security for the Note.


Note.  The Line of Credit Note dated the Effective Date executed by Borrower in
the principal amount specified in Section 2.2 of this Agreement.
 
PBGC.  The Pension Benefit Guaranty Corporation or any successor thereto.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Person.  Any individual, corporation, partnership, association, joint-stock
company, trust, unincorporated organization, joint venture, court or government
or political subdivision or agency thereof.
 
Plan.  Any plan subject to Title IV of ERISA and maintained for employees of
Borrower, or any of its subsidiaries or any members of a Controlled Group of
which Borrower is a part.
 
Pledge Agreement.  The Pledge and Security Agreement by RCI, as pledgor, in
favor of Bank, as pledgee, in form and substance satisfactory to Bank, by which
the Pledged Account shall be pledged to Bank.
 
Pledged Account.  The account at the Custodian in which the Shares are held.
 
Prime Rate.  The fluctuating annual rate of interest which is publicly announced
and published in the Wall Street Journal from time to time for financial
institutions and which shall be the lowest of all such published rates as being
the "prime rate" or "base rate" thereafter in effect, with each change in the
Prime Rate automatically, immediately and without notice changing the
fluctuating interest rate thereafter applicable hereunder.
 
Real Estate.  Borrower’s leasehold estate in and to that certain property
commonly known as Piers 3 and 5 Headhouse, 3-7 North Christopher Columbus
Boulevard, Philadelphia, Pennsylvania, including all buildings and improvements
located thereon and all rights and interests appurtenant thereto, all as more
fully described in the Mortgage.
 
Reportable Event.  "Reportable Event" has the meaning assigned to such term in
Section 4043(b) of ERISA or regulations issued thereunder.
 
Shares.  The shares of RCC common stock owned by Resource Capital Investor, Inc.
and held in the Pledged Account (initially, 700,000 shares).
 
Surety Agreement.  The Unlimited Surety Agreement dated the Effective Date
pursuant to which Guarantor will guaranty and become surety for Borrower's
payment obligations under the Note and for payment and performance of the other
obligations of Borrower respecting the Line of Credit Facility under the Loan
Documents.
 
TD Credit Facility.  That certain credit facility extended to Guarantor, as
evidenced by, among other things, that certain Loan and Security Agreement dated
as of May 24, 2007 (as the same has been or may be amended or modified from time
to time), among TD Bank, N.A., as Agent, the financial institutions party
thereto from time to time, and Guarantor.
 
1.2           Undefined Terms; Accounting Terms.  Unless expressly provided in
this Agreement, or unless the context requires otherwise:
 


(a)           terms used in this Agreement without definition including but not
limited to Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Goods, Instruments, Inventory, and Proceeds, which are defined in the
Pennsylvania Uniform Commercial Code shall have the meanings assigned to them in
the Pennsylvania Uniform Commercial Code, as amended from time to time; and
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           all accounting terms not specifically defined herein shall be
construed, and all financial data submitted pursuant to this Agreement shall be
prepared, in accordance with generally accepted accounting principles, as
applied in the preparation of the latest reviewed financial statements delivered
to Bank pursuant to Section 6.1 of this Agreement.
 
 
ARTICLE 2
AMOUNTS, TERMS AND CONDITIONS OF LINE OF CREDIT FACILITY
 
2.1           Line of Credit Facility.
 
(a)           Subject to, and in accordance with, the terms and conditions of
this Agreement, Bank agrees to make advances (each, an "Advance") to Borrower
upon request at any time and from time to time during the period commencing on
the date hereof and ending on August 31, 2012, in an amount which in the
aggregate shall not exceed Three Million Five Hundred Thousand Dollars
($3,500,000.00), less the sum of the then unpaid principal amount of all
previous Advances (referred to herein as the "Line of Credit Facility").
Notwithstanding the foregoing, no Advance requested by Borrower shall be made
that would cause the aggregate amount outstanding under the Note to exceed the
Borrowing Base.  It is expressly understood and agreed that, at Borrower’s
request, Advances may take the form of Bank's issuance of one or more letters of
credit for Borrower's benefit, from time to time in accordance with Bank's
typical requirements then appertaining (provided, however, in no event shall
Borrower have to pay any letter of credit fees in connection with the issuance
of any such letters of credit in excess of those typically charged by Bank at
the time of issuance), but the aggregate face amount of all such letters of
credit at any one time outstanding shall not exceed $350,000.00.
 
(b)           Borrower may request an Advance by notice to Bank not later than
2:00 P.M., Philadelphia, Pennsylvania, time, on the Business Day on which
Borrower wishes Bank to make the Advance.
 
(c)           Borrower, subject to the terms and conditions of this Agreement,
may reborrow any amount repaid by Borrower at any time and from time to time on
or before the termination of Bank's commitment under this Section 2.1.
 
(d)           The term of the Line of Credit Facility shall commence on the date
hereof and, unless earlier terminated, shall terminate on September 28, 2012;
provided, however, subsequent thereto, the Line of Credit Facility may be
renewed on an annual basis at the sole discretion of Bank on the basis of
Borrower's annual financial statements and such other information as Bank deems
relevant.
 
(e)           Bank shall not be required to make any Advances to Borrower upon
the occurrence and during the continuance of an Event of Default.
 
 
 
5

--------------------------------------------------------------------------------

 

 
2.2           Line of Credit Note.  The obligation of Borrower to pay the
principal of, and accrued interest on, the Line of Credit Facility shall be
evidenced by the Note:
 
(a)           payable to the order of Bank in the face amount of Three Million
Five Hundred Thousand Dollars ($3,500,000.00);
 
(b)           bearing interest on its unpaid principal amount of all Advances at
an annual rate equal to the greater of (i) the Prime Rate plus one percent (1%),
and (ii) four and one-half percent (4.5%) per annum.  Interest shall fluctuate
with changes in the Prime Rate and shall be computed on the actual number of
days elapsed;
 
(c)           payable as to interest monthly in arrears on the first day of each
calendar month commencing March 1, 2011, through and including the first day on
which:
 
(i)           the Line of Credit Facility shall have expired or been terminated,
and
 
(ii)           Borrower shall have repaid in full the Line of Credit Facility
(it being understood that interest shall again accrue upon any subsequent
borrowing under the Line of Credit Facility);
 
(d)           payable as to principal in full on September 28, 2012; provided,
that if at any time the outstanding principal balance of the Line of Credit
Facility exceeds the Borrowing Base, then Borrower shall, within five (5)
Business Days thereafter, prepay such portion of such outstanding principal
balance as shall be necessary to eliminate such excess;
 
(e)           prepayable by Borrower without penalty or premium but with accrued
interest to the date of such prepayment on the amount prepaid, at any time and
from time to time, in whole or in part, upon notification to Bank of such
prepayment not later than 10:00 A.M. on the date of such prepayment; and
 
(f)           secured by the Surety Agreement, the Mortgage, and the Pledge
Agreement.
 
2.3           Payments.
 
(a)           All payments by Borrower under the Loan Documents shall be made to
Bank at its office described in the heading of this Agreement, or such other
place or places as Bank may direct in writing, prior to 4:00 P.M., Philadelphia,
Pennsylvania, time, on the date of payment (or, if the date of payment is not a
Business Day, the next Business Day) in funds which are immediately available to
Bank.
 
(b)           All payments received by Bank in immediately available funds prior
to 4:00 P.M., Philadelphia, Pennsylvania, time, on any Business Day will be
credited to Borrower's Loan Account on the date of receipt.  All payments
received by Bank in immediately available funds after 4:00 P.M., Philadelphia,
Pennsylvania, time, on any Business Day will be credited to Borrower's Loan
Account on the next Business Day.
 
 
 
6

--------------------------------------------------------------------------------

 
 


(c)           All payments received by Bank which are not in immediately
available funds shall be subject to a clearance of three (3) Business Days.
 
2.4           Computations.
 
(a)           Interest shall be calculated on the basis of a 360-day year for
the actual number of days elapsed (365/360 or 366/360, as the case may
be).  Interest for each month shall be added to principal as of the close of
each month.
 
(b)           Any change in the interest rate resulting from a change in the
Prime Rate shall be effective as of the opening of business on the day on which
Bank announces the change.
 
(c)           Except as otherwise expressly provided in this Agreement, whenever
a payment of principal becomes due on a day which is not a Business Day, the
maturity of the Liabilities shall be extended to the next succeeding Business
Day and interest shall accrue on such Liabilities at the applicable rate during
the extension.
 
2.5           Confirmation of Borrower's Liabilities.  Each and every statement
of account transmitted by Bank to Borrower hereunder, whether in person, or by
ordinary mail or otherwise, shall be final, conclusive and binding upon Borrower
in all respects as to all loans, fees, interest, charges, payments, receipts,
balances, and all other matters reflected therein unless Borrower, within thirty
(30) days after the receipt thereof, shall give notice to Bank in writing of all
objections to any such statement of account specifying those items considered by
Borrower to be in dispute.  Borrower agrees that its failure to specify items in
dispute within the foregoing thirty (30) day period shall operate as a waiver of
its rights to do so at a later time.
 
2.6           Late Charge.  If any of the payments under the Note shall become
overdue for a period of fifteen (15) days, Borrower shall pay Bank a "late
charge" computed at the rate of five percent (5%) of the amount not paid, to
cover the extra expense and inconvenience to Bank in ensuring payment of such
delinquent amount.
 
2.7           Cross-Default.  Borrower recognizes, acknowledges and agrees that
a default under any Liability, including any obligation under any Loan Document,
shall be a default under all Liabilities.
 
 
ARTICLE 3
BORROWER'S ACCESS TO PLEDGE ACCOUNT DIVIDENDS
 
 
3.1           Borrower's Rights.  So long as no Event of Default shall be at the
time continuing, Borrower shall be entitled to withdraw from the Pledged
Account, from time to time, such dividends as shall be payable with respect to
the Shares, without Bank's prior consent or approval.
 
3.2           Direction Letters.  Upon Borrower's request, at any time or from
time to time, Bank shall execute such direction letters to the custodian of the
Pledged Account, authorizing the custodian to release or pay dividends paid with
respect to the Shares and held in the Pledged Account pursuant to Borrower's
instructions.
 


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
 
To induce Bank to enter into this Agreement, and to make available the Line of
Credit Facility provided for herein, Borrower represents and warrants to Bank
that:
 
4.1           Organization, Qualification of Borrower.  Borrower is a
corporation duly formed and in good standing, with full power and authority to
conduct its business as such business is now being conducted.  Borrower is
qualified to do business in all states where the failure to be so qualified
would have a material adverse effect on its business or properties.
 
4.2           Affiliations; Fictitious Names.
 
(a)           Borrower is not a member of any partnership or any joint venture.
 
(b)           Borrower is not affiliated, by stock ownership or otherwise, with
any business entity (other than as a holder of less than five percent (5%) of
the outstanding voting securities of any entity whose voting securities are
listed on a national exchange or quoted by the National Association of
Securities Dealers, Inc. Automated Quotation System), other than Guarantor.
 
(c)           Borrower has never conducted business under or otherwise used any
fictitious names or trade names.
 
4.3           Authority, Authorization.
 
(a)           Borrower has taken all necessary action to authorize the
borrowings provided for in this Agreement and the execution, delivery, and
performance of the Loan Documents to which Borrower is a party.
 
(b)           No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery, performance, validity, or enforceability of this Agreement or any Loan
Documents to which Borrower is a party.
 
4.4           Enforceability.
 
(a)           This Agreement has been duly and validly executed by Borrower and,
to Borrower’s knowledge, constitutes a legal, valid, and binding contract of
Borrower, enforceable in accordance with its terms.
 
(b)           All other Loan Documents to which they are a party, when executed
and delivered to Bank pursuant to the terms of this Agreement or those Loan
Documents, will be legal, valid, and binding obligations of Borrower and
Guarantor, enforceable in accordance with their terms and the terms of this
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 


4.5           Conflicts.
 
(a)           The execution, delivery, and performance of the Loan Documents to
which Borrower or Guarantor is a party will not conflict with, result in a
breach of, or constitute a default under any provision of:
 
(i)           any existing law or regulation or order of any court, governmental
authority, bureau, or agency having jurisdiction;
 
(ii)           the  articles of incorporation or by-laws of Borrower; or
 
(iii)           any agreement or instrument to which Borrower or Guarantor is a
party or which purports to be binding upon Borrower or Guarantor or any of its
respective assets.
 
(b)           The execution, delivery, and performance of the Loan Documents to
which Borrower is a party will not result in the creation or imposition of any
lien on any of its assets pursuant to the provisions of any agreement or
instrument to which Borrower is a party or which purports to be binding upon it
or any of its assets, other than such liens as are created by the Loan Documents
themselves.
 
4.6           Litigation.
 
(a)           There is no litigation or governmental proceeding pending or, to
the knowledge of Borrower, threatened which is reasonably likely to:
 
(i)           have a material adverse effect on the financial condition or
business of Borrower so as to impair the ability of Borrower to perform this
Agreement or any of the Loan Documents to which it is a party; or
 
(ii)           prohibit, restrict, or limit payment of the Note by Borrower or
performance of any Loan Documents by Borrower.
 
(b)           Borrower is not in default with regard to any order of any court
or governmental authority.
 
4.7           Compliance with Laws.  To Borrower’s knowledge, Borrower's
business is in compliance with all laws, ordinances, and other governmental
regulations; there is no outstanding notice of any uncorrected violation of any
such law, ordinance or governmental regulation; Borrower has or will obtain
promptly all permits, licenses, approvals, and other authorizations from
Federal, state and local authorities that are necessary for the conduct of its
business as now conducted or intended to be conducted in the future; and, to the
best of Borrower's knowledge, no claim is pending or threatened to revoke any of
said permits, licenses, approvals, and other authorizations or to declare them
invalid in any respect.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.8           Taxes.
 
(a)           Borrower has filed or caused to be filed all tax returns
(including, without limitation, those relating to Federal and state income
taxes) required to be filed and have paid all
 


taxes shown to be due and payable on those returns or on any assessments made
against them (other than those being contested in good faith by appropriate
proceedings for which adequate reserves have been provided on its
books).  Borrower does not know of any proposed additional tax assessment
against them not adequately covered by reserves.
 
(b)           The reserves and provisions for taxes on the books of Borrower are
adequate for all open years and for its current fiscal period.
 
(c)           No tax liens have been filed against the assets of Borrower, and
no claims are being asserted with respect to such taxes which, if adversely
determined, would have a material adverse effect upon the financial condition,
business or operations of Borrower so as to impair the ability of Borrower to
perform this Agreement or any of the Loan Documents to which it is a party.
 
4.9           Financial Condition.  To the best of Borrower's knowledge,
information and belief, all balance sheets, profit and loss statements, and
other financial statements of Borrower and Guarantor which have heretofore been
delivered to Bank, and all financial statements and data of Borrower and
Guarantor which will hereafter be furnished to Bank, are or will be (when
furnished) true and correct in all material respects and do or will (when
furnished) present fairly, accurately and completely the financial position of
Borrower and Guarantor and the results of its (and their) operations as of the
dates and for the periods for which the same are furnished.  All such financial
statements of Borrower have been and will be prepared in accordance with
generally accepted accounting principles and practices applied on a consistent
basis.  Borrower does not possess and will not possess any "loss contingency"
(as that term is defined in Financial Accounting Standards Board, Statement of
Financial Accounting Standards No. 5 - "FASB 5") which is not accrued,
reflected, or reserved against in its reviewed balance sheet or disclosed in the
footnotes to such reviewed balance sheet.  There has been no material adverse
change in the business, properties, operations, or condition (financial or
otherwise) of Borrower or Guarantor since the date of the financial statements
which were most recently furnished by Borrower to Bank.  No event has occurred
which could reasonably be expected to interfere with the normal business
operations of Borrower or Guarantor, except as disclosed in writing to Bank
heretofore or concurrently herewith.
 
4.10           Contingent Liabilities.  There are no suretyship agreements,
guarantees, or other contingent liabilities of Borrower that are not disclosed
in the financial statements described in Section 6.1, except such liabilities as
are created by the Loan Documents and such liabilities which exist in connection
with the TD Credit Facility.  There are no suretyship agreements, guarantees, or
other contingent liabilities of Guarantor that are not disclosed in the
financial statements described in Section 6.1, except such liabilities as are
created by the Loan Documents and such liabilities as reflected on Guarantor’s
most recent annual report on Form 10-K.
 
4.11           Operations of Borrower.  All operations of Borrower have been
carried on in accordance with all applicable laws, statutes, ordinances, rules,
and regulations, including, but not limited to, those relating to degradation of
the environment.  No investigation by any governmental authority, Federal,
state, or local, is pending or, to Borrower's knowledge, threatened against
Borrower or Guarantor.
 
 
 
10

--------------------------------------------------------------------------------

 


4.12           Labor.  Borrower is not involved in any strike, lock-out,
boycott, or any other labor trouble, similar or dissimilar, nor is Borrower
involved in labor negotiations.  Borrower is not a party to any collective
bargaining agreement.
 
4.13           Environmental Representations, Obligations and Covenants
 
(a)             RP XXX shall use its best efforts to cause all activities at the
Real Estate to be conducted in compliance with all Environmental Laws.  RP XXX
shall cause all permits, licenses, or approvals to be obtained, and shall cause
all notifications to be made, as required by Environmental Laws.  RP XXX shall,
at all times, cause compliance with the terms and conditions of any such
approvals or notifications.
 
(b)             RP XXX shall use its best efforts to not permit contamination of
the Real Estate by Hazardous Substances.  RP XXX shall use its best efforts to
cause Hazardous Substances to be handled on the Real Estate in compliance with
Environmental Laws and in a manner which will not cause an undue risk of
contamination of the Real Estate.
 
4.14           Fraud.  Borrower (a) has not entered into the Line of Credit
Facility or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for their obligations under the Loan Documents.
 
4.15           Unique Tax Lot.  No portion of any tax lot which covers any
portion of the Real Estate covers property other than the Real Estate and no
portion of the Real Estate lies in any other tax lot.
 
4.16           Special Assessments.  There are no pending or, to the knowledge
of RP XXX, proposed special or other assessments for public improvements or
otherwise affecting the Real Estate, nor, to the knowledge of RP XXX, are there
any contemplated improvements to the Real Estate that may result in such special
or other assessments.
 
4.17           Flood Zone.  The Real Estate is not located in a flood hazard
area as defined by the Federal Insurance Administration, or if so located, RP
XXX maintains appropriate flood insurance covering the building and improvements
portion of the Real Estate.
 
4.18           Condition of Improvements.  The Real Estate has not been damaged
by fire, water, wind, or other cause of loss or any previous damage to the Real
Estate has been fully restored.  To the best of RP XXX’s knowledge, the
improvements located on the Real Estate (the "Improvements") are structurally
sound, in good repair, and free of defects in materials and workmanship and have
been constructed and installed in substantial compliance with the plans and
specifications relating thereto.  To RP XXX’s knowledge, all major building
systems located within the Improvements, including, without limitation, the
heating and air conditioning systems and the electrical and plumbing systems,
are in good working order and condition.
 
 
 
11

--------------------------------------------------------------------------------

 
 
4.19           No Condemnation.  No part of the Real Estate has been taken in
condemnation or other like proceeding to an extent which would impair the value
of the Real Estate, the Mortgage or the Line of Credit Facility or the
usefulness of such property for the purposes presently used, nor, to the best of
Borrower's knowledge, is any proceeding pending, threatened, or known to be
contemplated for the partial or total condemnation or taking of the Real Estate.
 


4.20           No Labor or Materialmen Claims.  All parties furnishing labor and
materials have been paid in full and there are no mechanics', laborers' or
materialmen's liens or claims outstanding for work, labor or materials affecting
the Real Estate, whether prior to, equal with or subordinate to the lien of the
Mortgage.
 
4.21           No Purchase Options.  No Person has an option to purchase the
Real Estate, any portion thereof or any interest therein.
 
4.22           Leases.  There are no leases affecting the Real Estate, other
than such as are identified on a rent roll which has been certified by Borrower
to Bank in writing.
 
4.23           Intentionally Omitted.
 
4.24           No Broker.  No financial advisors, brokers, underwriters,
placement agents, agents, or finders have been dealt with by Borrower in
connection with the Line of Credit Facility.
 
4.25           Conviction of Criminal Acts.  Borrower has never been convicted
of a crime and, to Borrower’s knowledge, is not currently the subject of any
pending or threatened criminal investigation or proceeding.
 
4.26           Access/Utilities.  The Real Estate has adequate rights of access
to public ways and is served by adequate water, sewer, sanitary sewer, and storm
drain facilities.  All streets, roads, highways, bridges, and waterways
necessary for access to and full use, occupancy, operation, and disposition of
the Real Estate and the Improvements have been completed, to the best of RP XXX
's knowledge, have been dedicated and accepted by the appropriate municipal
authority and are open and available to the Real Estate and the Improvements
without further condition or cost to RP XXX.
 
4.27           Zoning.  To RP XXX’s knowledge, the Real Estate is in compliance
with all applicable state and local building and zoning regulations and
requirements and the use of the Real Estate as a residence is a lawful and
permitted use thereunder.
 
 
ARTICLE 5
CONDITIONS OF LENDING
 
The obligation of Bank to close and fund any Advance under the Line of Credit
Facility, is subject to the accuracy of the representations and warranties in
Article 4 of this Agreement as of the Effective Date, the performance by
Borrower of its obligations to be performed under this Agreement and the other
Loan Documents before the date of funding, and the satisfaction of the following
conditions:
 
 
 
12

--------------------------------------------------------------------------------

 
 
5.1           Loan Documents.  Borrower and Guarantor shall have executed and
delivered or caused to be executed and delivered to Bank all Loan Documents
required of them.
 
5.2           Representations, Warranties.  The representations and warranties
contained in Article 4 of this Agreement shall be true at and as of the date of
the making of any Advance with the same effect as if made at and as of such
time, except to the extent that the facts upon which
 


such representations and warranties are based may be changed in the ordinary
course by the transactions permitted or contemplated by this Agreement.
 
5.3           Defaults.  There shall exist no Default or condition which, with
the giving of notice or the passage of time or both, would result in an Event of
Default.
 
5.4           Certificates, Supporting Documents.  Bank shall have received:
 
(a)           copies, certified by a responsible individual, of the
organizational documents and resolutions of Borrower and Guarantor authorizing
the execution, delivery, and performance by each of them of the Loan Documents
to which it is a party and the borrowings under this Agreement; and
 
(b)           financial statements, in form satisfactory to Bank, from Borrower
and Guarantor, which financial statements received by Bank prior to the
Effective Date are deemed acceptable to satisfy this condition.
 
5.5           Collateral Security Documents.  Borrower shall have delivered or
shall have caused to be delivered to Bank the Mortgage, the Surety Agreement,
the Pledge Agreement, and such other collateral security documents and
certificates as shall be required by Bank, all in form acceptable to Bank.  UCC
financing statements in form and substance satisfactory to Bank shall have been
filed or readied for filing in each jurisdiction and in each office as shall
have been required by Bank.
 
5.6           Insurance.  Borrower shall have provided Bank with evidence of
insurance evidencing Borrower's compliance with the requirements of Section 6.6
of this Agreement.
 
5.7           Appraisal.  Borrower shall have delivered an appraisal report
prepared by an appraiser reasonably acceptable to Bank showing the "as is" value
of the Real Estate to be at least $2,250,000.00.
 
5.8           Additional Instruments.  Borrower and Guarantor shall have
delivered to Bank such other documents, instruments, opinions, approvals, and
assurances customary in this type of financing as Bank or its counsel may
reasonably request, all in form and terms reasonably acceptable to Bank.
 
5.9           Loan Fee.  Borrower shall have paid Bank a loan fee in the amount
of $35,000.00, which shall be fully earned and non-refundable to Borrower upon
the execution of this Agreement.
 
5.10           Environmental Report.  Borrower shall have delivered to Bank its
existing Phase I Environmental Site Assessment, together with an environmental
questionnaire in form and substance satisfactory to Bank.
 

 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 6
AFFIRMATIVE COVENANTS
 
On and after the Effective Date and so long as the Note remains outstanding and
unpaid in whole or in part, Borrower will observe or cause to be observed, as
the case may be, the following covenants unless Bank shall otherwise consent in
writing:
 
6.1           Financial Statements.  Borrower will furnish to Bank the financial
information described below:
 
(a)           Annual Financial Statements.  Unless otherwise publicly available
on RCC’s most recent annual report on Form 10-K, as soon as available, and in
any event not later than 180 days after each twelve month period ended December
31, beginning with the year ending December 31, 2010, accountant prepared and
audited financial statements of RCC, containing a balance sheet and related
statements of operations, changes in shareholders' equity, and cash flows for
such year, setting forth in each case in comparative form the corresponding
figures of the previous annual report, all in reasonable detail, prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods involved by independent certified public
accountants reasonably satisfactory to Bank.  Unless otherwise publicly
available on Guarantor’s most recent annual report on Form 10-K, as soon as
available, and in any event not later than 180 days after each twelve month
period ended September 30, beginning with the year ending September 30, 2011,
accountant prepared and audited financial statements of Guarantor containing a
balance sheet and related statements of operations, changes in shareholders'
equity, and cash flows for such year, setting forth in each case in comparative
form the corresponding figures of the previous annual report, all in reasonable
detail, prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods involved by independent
certified public accountants reasonably satisfactory to Bank.  Not later than 30
days after the end of each year, beginning with the year ending December 31,
2011, a rent roll for the Real Estate certified by the President of RP XXX.
 
(b)           Income Tax Returns of Borrower.  As soon as available, and in any
event not later than 120 days after each twelve month period ended December 31,
beginning with the year ending December 31, 2010, either (i) the annual state
and local income tax returns of RP XXX, or (ii) if such returns have not yet
been filed, a copy of the filing extension therefor, in which event such returns
shall be delivered no later than the next following October 31st.
 
(c)           Quarterly Financial Statements of Borrower.  Unless otherwise
publicly available on each of Guarantor’s and RCC’s most recent quarterly report
on Form 10-Q, as soon as available, and in any event not later than 45 days
after the close of each fiscal quarter, company prepared operating statements of
Guarantor and RCC as of the end of such quarter and related statements of
operations and changes in shareholders' equity for such period and for the
period from the beginning of the current fiscal year to the end of such quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods involved.
 
 
14

--------------------------------------------------------------------------------

 


(d)           Borrowing Base Certification.  As soon as possible, but in any
event not later than 10 days after the close of each calendar month, and at the
time of any request for an Advance hereunder, a Borrowing Base certificate on
Bank's form.
 
(e)           Pledged Account Statement.  As soon as possible, but in any event
not later than 15 days after the close of each calendar month, a statement from
the Custodian of the balance of the Pledged Account.
 
6.2           TD Credit Facility.  Borrower shall promptly notify Bank of any
default notice sent by TD Bank, N.A. under the TD Credit Facility.  No change or
modification to the TD Credit Facility which has a material adverse effect on
Borrower's or Guarantor's ability to perform its obligations under the Loan
Documents shall be permitted.
 
6.3           Liabilities.  Borrower will pay and discharge, at or before their
maturity, all of its obligations and liabilities (including, without limitation,
tax liabilities), except those which may be contested in good faith, and
maintain in accordance with generally accepted accounting principles and
practices adequate reserves for any of the same.
 
6.4           ERISA.  Borrower will comply in all material respects with
ERISA.  Borrower will furnish to Bank, as soon as possible, and in any event
within thirty (30) days after Borrower knows or has reason to know that any
Reportable Event has occurred with respect to any Plan or that the PBGC or
Borrower has instituted or will institute proceedings under Title IV of ERISA to
terminate any Plan, a certificate of the shareholders of Borrower setting forth
details as to such Reportable Event and the action which Borrower proposes to
take with respect thereto, together with a copy of any notice of such Reportable
Event that may be required to be filed with the PBGC, or any notice delivered by
the PBGC evidencing its intent to institute such proceedings or any notice to
the PBGC that such Plan is to be terminated, as the case may be.
 
6.5           Notice of Default, Labor Troubles, Litigation.  Borrower will
promptly give notice in writing to Bank of the occurrence of any Event of
Default or Default under this Agreement, or of any event of default under any
instrument or other agreement of Borrower, or of the occurrence of any strike,
lock-out, boycott, or any other labor dispute affecting Borrower, and any
dispute between Borrower or any other party, if such litigation, proceeding, or
dispute might substantially interfere with the normal business operations of
Borrower or, if resolved other than in the favor of Borrower, such litigation,
proceeding, or dispute would have a material adverse effect on Borrower's
financial condition.
 
6.6           Insurance.  Borrower will maintain insurance with respect to all
its properties, assets, and business, which coverage shall be with financially
sound and reputable insurers against loss or damage of the kinds customarily
insured against by corporations or other business entities of established
reputation engaged in the same or similar business and similarly constituted, in
such types and amounts as are more specifically set forth in the Mortgage,
and/or as are reasonably required by Bank, including, without limitation, fire
and extended coverage (including vandalism and malicious mischief), workers'
compensation, public liability and property damage insurance on all insurable
assets which will contain standard loss payee clauses in favor of Bank as the
first loss payee, and business interruption insurance, and will provide for
thirty (30) days' notice of cancellation to Bank.  Borrower shall provide Bank
with evidence of insurance on Accord forms prior to closing.
 
 
 
15

--------------------------------------------------------------------------------

 
 
6.7           Policies; Proceeds.  Borrower shall deliver to Bank, on demand,
certified copies of all such insurance policies (or, at the option of Bank,
evidence of such coverage on Accord forms) covering the risks set forth in
Section 6.6 above, with loss payable clauses in a form reasonably satisfactory
to Bank naming Bank as first loss payee, mortgagee, and co-insured, as
appropriate.  All proceeds payable under any of said policies shall be payable
in all events to Bank, but at the option of Bank any such proceeds may be
released to Borrower as provided in the Mortgage.  Borrower hereby grants to
Bank a continuing security interest in and to all said policies and the proceeds
thereof to secure the repayment of the Liabilities and agrees that Bank shall
have the right after the occurrence of an Event of Default, in the name of
Borrower or in the name of Bank, to file claims under any insurance policies, to
receive, receipt, and give acquittance for any payments that may be made
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments, or other documents that may be necessary to effect
the collection, compromise, or settlement of any such claims under any such
insurance policies.
 
6.8           Books, Records, Audits.  
 
(a)           Borrower will maintain accurate and complete records and books of
account with respect to all Borrower's operations in accordance with the Federal
income tax basis of accounting consistently applied.
 
(b)           Borrower will permit, at all reasonable times during normal
business hours and upon not less than 24 hours prior notice except in the Event
of Default, officers and representatives of Bank to examine and make copies from
its books and records, and to discuss the affairs, finances, and accounts of
Borrower with Borrower's independent accountants, to visit and inspect
Borrower's real and personal property.  Upon the occurrence of an Event of
Default and so long as the same remains uncured, Bank may perform audits at any
time upon reasonable notice.
 
6.9           Taxes, Etc.  Borrower will pay when due all taxes, assessments,
and charges imposed upon Borrower's property or that Borrower is required to
withhold and pay over, except where contested in good faith and where adequate
reserves have been set aside.
 
6.10           Compliance with Laws.  Borrower will comply with all laws and
regulations applicable to Borrower in the operation of Borrower's business,
including, without limitation, (a) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. §1701, et seq. and (d) all other statutes, rules, and regulations
relating to money laundering or terrorism.
 
6.11           Banking Relationship.  
 
(a)             At all times while any amount owing under the Line of Credit
Facility remains outstanding, Borrower shall maintain a deposit account with
Bank from which Bank shall be entitled to deduct all monthly debt service
payments respecting the Line of Credit Facility.  Borrower hereby authorizes and
directs Lender to deduct such payments from the account, as the same fall
due.  Borrower shall cause the amount on deposit in such account to be
sufficient to cover all such monthly payments on account of the Line of Credit
Facility.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(b)             At all times when the Note remains outstanding, in whole or in
part, Borrower, Guarantor or their Affiliates will maintain meaningful deposit
accounts with Bank; Bank acknowledges that the amounts on deposit with Bank as
of the Effective Date are meaningful.
 
6.12           Financial Condition.  Borrower will immediately give Bank written
notice of any material adverse change in its or Guarantor's financial condition,
operation, or collateral from that described in the most recent financial
statements of Borrower or Guarantor previously delivered to Bank.
 
6.13           Use of Proceeds.  Borrower shall use the proceeds of the Line of
Credit Facility to refinance the Real Estate and for working capital purposes,
as determined by Borrower.
 
 
ARTICLE 7
NEGATIVE COVENANTS
 
 
On and after the Effective Date and so long as the Note remains outstanding and
unpaid, in whole or in part, or so long as the credit availability evidenced
thereby remains in effect, whichever is longer, Borrower will observe the
following covenants unless Bank shall otherwise consent in writing:
 
7.1           Debt.  Borrower will not create, incur, assume, guarantee, or in
any manner become or remain liable with regard to any Debt, except the Debt
evidenced by the Note and Debt incurred in the ordinary course of Borrower's
business, except in connection with the TD Credit Facility.
 
7.2           Liens.  Borrower will not create, incur, assume, or suffer to
exist any lien upon any of its existing or future, tangible or intangible, real,
personal, or mixed property, except:
 
(a)           Deposits to secure public or statutory obligations of Borrower,
surety or appeal bonds to which Borrower is a party, payment of contested taxes
of Borrower, or payment of import duties of Borrower;
 
(b)           Any lien which is imposed by law, e.g., those of carriers,
materialmen, mechanics, and warehousemen, if payment secured by that lien is not
yet due, or if the validity or the amount of payment is being contested in good
faith by appropriate proceedings for which adequate reserves have been
established with Bank, or if such lien is subordinate to the lien of the
Mortgage and is in an amount not exceeding $50,000.00;
 
(c)           Any lien arising from a judgment or award against Borrower with
regard to which Borrower is prosecuting an appeal or proceedings for review,
and, if in excess of $50,000, has obtained a stay of execution pending such
appeal or proceedings for review;
 
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Any lien for taxes, assessments, or other governmental charges or
levies not yet subject to penalties for nonpayment, or the validity or amount of
which is being contested by appropriate legal proceedings, and with regard to
which, if in excess of $50,000, adequate reserves have been established;
 
(e)           Any lien created for the sole purpose of extending, renewing or
refunding any lien permitted under paragraphs (a) through (d), if such lien is
limited to all or part of the same property covered by the original lien, and if
the amount of the debt secured by the lien does not exceed the amount of debt
secured by the lien at the time of extension, renewal, or refunding;
 
(f)           Any lien created in connection with the TD Credit Facility, unless
such lien has a material adverse impact on the security granted to Bank pursuant
to the Loan Documents or the ability of Borrower or Guarantor to perform its
respective obligations under the Loan Documents.


7.3           Endorsements, Etc.  Borrower shall not endorse, guarantee, or
become surety for the obligations of any Person, except Borrower may endorse
checks in the ordinary course of business, except in connection with the TD
Credit Facility..
 
7.4           Change in Business.  Borrower will not make any substantial change
in the nature of Borrower's business.
 
7.5           Contingent Liabilities.  Borrower will not become or remain
liable, directly or indirectly, in connection with the obligations, stock, or
dividends of any Person, whether by guarantee, endorsement, agreement to supply
or advance funds, agreement to maintain working capital or net worth, agreement
to purchase or repurchase goods or services whether or not such goods or
services are actually acquired, or otherwise, other than in connection with the
Line of Credit Facility or in connection with the TD Credit Facility, except
that Borrower may endorse negotiable instruments for collection in the ordinary
course of Borrower's business.
 
7.6           Sales and Leases and Lease-Backs.  Borrower will not enter into
any arrangement, directly or indirectly, with any Person, whereby Borrower shall
sell or transfer any property, real or personal, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which the
lessee intends to use for substantially the same purpose or purposes as the
property being sold or transferred.
 
7.7           Limitation of Leases.  Borrower will not incur, create, or assume
any commitment to lease, rent, or otherwise arrange for the use or hire of any
part of the Real Estate with any Person, other than those leases which are
currently in effect or, if approved by Lender in Lender's reasonable discretion,
any amendments or replacements thereof; provided, that Lender's approval shall
not be required for any such leasing transaction which is made with an
unaffiliated third party on a bona fide, arm's-length basis at market terms, and
which does not impair the value of the Real Estate.
 
7.8           Removal and Protection of Property.  Except as otherwise expressly
permitted herein, Borrower will not remove (other than in the ordinary course of
business) any Equipment, Goods, Inventory, or General Intangibles (as defined in
the Pennsylvania Uniform Commercial Code) from the place of business where
presently located, nor permit the value of any property to be impaired.
 
 
 
18

--------------------------------------------------------------------------------

 
 
7.9           Transactions with Affiliates.  Borrower shall not, except as
otherwise expressly permitted by this Agreement, directly or indirectly enter
into any transaction or modify any existing transaction with any Affiliate,
except pursuant to such terms as are intrinsically fair and representative of
fair market conditions.
 
7.10           Disposition of Assets.  Except as may be otherwise permitted by
the Loan Documents, including (without limitation) Article 3 hereof, Article 4
of the Pledge Agreement, and Paragraph 15 of the Mortgage, Borrower will not
convey, sell, lease, pledge, or otherwise transfer or dispose of any of the
collateral for the Loan or all or any substantial part of Borrower's property,
assets or business.
 
7.11           Disposition of Accounts.  Borrower will not sell, discount, or
otherwise dispose of Borrower's notes, Accounts, Chattel Paper, Documents,
General Intangibles, or Instruments (all as defined in the Pennsylvania Uniform
Commercial Code) except in the ordinary course of its business.
 
 
ARTICLE 8
EVENTS OF DEFAULT, REMEDIES
 
8.1           Events of Default.  Each of the following shall constitute an
Event of Default:
 
(a)           Payment.  Failure by Borrower to pay the principal of, or accrued
interest on, the Note or any other instrument or obligation of Borrower to Bank
when such amounts become due and such failure continues for five (5) days
thereafter, or the failure of Borrower to pay any other amount payable to Bank
under the Loan Documents, when such amount becomes due and such failure
continues for five (5) days thereafter.
 
(b)           Representations, Warranties.  Any representation or warranty made
by Borrower or Guarantor in the Loan Documents shall prove to be false or
misleading in any material respect as of the date when made.
 
(c)           Covenants.  Failure by Borrower or Guarantor to observe or perform
any covenants, conditions or provisions applicable to it contained in the Loan
Documents, other than those described in paragraphs (a) and (b) above, or (d),
(e), (f), (g), (h), (i), (j) or (k) below; provided, that such failure shall
continue for a period beyond any applicable grace period provided therein or
thirty (30) days if such grace period is of a lesser duration or is not
specified; provided, further, that so long as Borrower is diligently and in good
faith pursuing a cure of any such failure, Borrower shall have an additional
period of time in which to cure such failure, not to exceed sixty (60) days.
 
(d)           Other Obligations.  Borrower defaults in:
 
(i)           any payment of principal of, or interest on, any material
obligations for borrowed money (including, without limitation, under the TD
Credit Facility) (other than the Note or any such obligation payable to Bank),
beyond any grace period provided with regard to such payment, unless such
default has been waived, or
 
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)           the performance of any other material agreement, material term,
or material condition contained in any such obligation or in any agreement
relating to such obligation, and such default is not cured within any grace
period applicable thereto, unless such default has been waived.
 
(e)           Voluntary Bankruptcy.  Filing by Borrower or Guarantor of a
voluntary petition in bankruptcy or a voluntary petition or any answer seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under Bankruptcy Code, or under any other existing or future federal or state
insolvency act or law, or any formal written consent to, approval of, or
acquiescence in, any such petition or proceeding by Borrower or Guarantor, the
application by Borrower or Guarantor for, or the appointment by consent or
acquiescence of, a receiver or trustee of, Borrower or Guarantor or for all or a
substantial part of the property of Borrower or Guarantor, or the making by
Borrower or Guarantor of an assignment for the benefit of creditors.
 
(f)           Involuntary Bankruptcy.  Filing of any involuntary petition
against Borrower or Guarantor in bankruptcy or seeking reorganization,
arrangement or readjustment of its debts or for any other relief under the
Bankruptcy Code, or under any other existing or future federal or state
insolvency act or law, or the involuntary appointment of a receiver or trustee
of Borrower or Guarantor, or for all or a substantial part of the property of
Borrower or Guarantor, and the continuance of any of such events for a period of
sixty (60) days undismissed, unbonded or undischarged.
 
(g)           Reportable Event.  If (1) any Reportable Event that Bank
reasonably determines in good faith creates a reasonable possibility of the
termination of any Plan or of the appointment by the appropriate United States
district court of a trustee to administer any Plan shall have occurred and be
continuing thirty (30) days after written notice to such effect shall have been
given to Borrower by Bank, or (2) any Plan shall be terminated, or (3) the plan
administrator of any Plan shall file with the PBGC a notice of intention to
terminate such Plan, or (4) the PBGC shall institute proceedings to terminate
any Plan or to appoint a trustee to administer any Plan and such proceedings
shall remain undismissed or unstayed for three (3) business days and if, in any
of the cases described in the foregoing clauses (1) to (4), Bank further
reasonably determines in good faith that the amount of the unfunded guaranteed
benefits (within the meaning of Title IV of ERISA) resulting upon termination of
such Plan would have a material adverse effect on the financial condition,
properties or operations of Borrower if a lien against the assets of Borrower
were to result under ERISA.
 
(h)           Material Adverse Change.  There occurs any material event or any
material change in the condition or affairs, financial or otherwise, of Borrower
or Guarantor which materially impairs Bank's security or ability of Borrower or
Guarantor to discharge its obligations to TD Bank or which materially impairs
the rights of Bank in the Pledged Account or the Real Estate.
 
(i)           Default by Guarantor.  The occurrence of an event of default
beyond any applicable period of notice and cure, as defined in any document or
instrument executed and delivered by Guarantor to Bank, including, without
limitation, any document or instrument executed and delivered as collateral
security for the Line of Credit Facility provided for herein.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(j)           Sale or Encumbrance of the Real Estate.  The encumbrance of the
Real Estate, other than a security interest in favor of TD Bank, N.A. in and to
certain fixtures, equipment and personal property located at the Real Estate
pursuant to the TD Credit Facility, so long as such security interest is
subordinate to the Mortgage.
 
(k)           Insurance.  Borrower fails to maintain any insurance coverage
required herein.
 
8.2           Acceleration and Termination of Commitments.
 
(a)           Upon the occurrence of an Event of Default specified in paragraphs
(a) through (d) and (g) through (k) of Section 8.1 of this Agreement, Bank may:
 
(i)           declare the unpaid principal balance of, all accrued, unpaid
interest on, and all other sums payable with regard to, the Note and all other
Liabilities from Borrower to Bank to be immediately due and payable whereupon
the Note, all such accrued interest and all such Liabilities shall become and be
forthwith due and payable, without presentment, demand, protest, or further
notice of any kind, all of which are hereby expressly waived by Borrower; and
 
(ii)           pursue all other remedies of Bank provided for in the Loan
Documents as well as those available at law and in equity.
 
(b)           Upon the occurrence of an Event of Default specified in paragraphs
(e) and (f) of Section 8.1 of this Agreement, the unpaid principal balance of,
all accrued, unpaid interest on, and all other sums payable with regard to, the
Note and all other instruments of obligation of Borrower and of Guarantors to
Bank shall automatically and immediately become due and payable, in all cases
without any action on the part of Bank.
 
(c)           Upon the occurrence of a monetary default hereunder, which default
remains uncured after ten (10) days' written notice to Borrower from Bank, the
rate of interest on the Note shall be increased to a rate equal to five percent
(5%) above the interest rate payable on the date of default (the "Default
Rate").  Interest at the rate provided for in the Note, or at the Default Rate,
shall continue to accrue at such rate, and continue to be paid even after
default, maturity, acceleration, recovery of judgment, bankruptcy or insolvency
proceeding of any kind until such monetary default has been cured.
 
8.3           Right of Set-Off.  Upon the occurrence and during the continuance
of an Event of Default, Bank shall have the right, in addition to all other
rights and remedies available to it, to set-off against the unpaid balance of
the Note, any debt owing to Borrower by Bank and any funds in any deposit
account maintained by it with Bank.
 
8.4           Cumulative Remedies.  The rights and remedies provided in the Loan
Documents are cumulative and not exclusive of any rights or remedies provided by
law or in equity.
 
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 9
MISCELLANEOUS
 
9.1           Waivers.
 
(a)           No failure or delay on the part of Bank in exercising any right,
power, or privilege under the Loan Documents shall operate as a waiver of any
right, power, or privilege, except as and to the extent that the assertion of
such right, power or privilege shall be barred by an applicable statute of
limitations.
 
(b)           No single or partial exercise of, or abandonment or discontinuance
of steps to enforce, any right, power or privilege under the Loan Documents
shall preclude any other or further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege.
 
(c)           BORROWER AND BANK HEREBY EXPRESSLY WAIVE THE RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND WHETHER ARISING OUT OF, UNDER OR BY
REASON OF THE LOAN DOCUMENTS OR ANY ASSIGNMENT OR TRANSACTION
THEREUNDER.  BORROWER UNDERSTANDS THAT BANK IS RELYING ON THIS WAIVER IN MAKING
AVAILABLE THE LINE OF CREDIT FACILITY PROVIDED FOR HEREIN.
 
9.2           Notices.  All notices, demands, requests or other communications
to be sent by one party to the other hereunder or required by law shall be in
writing and shall be deemed to have been validly given or served by delivery of
the same in person to the intended addressee, or by depositing the same with a
reputable private courier service for next business day delivery to the intended
addressee at its address set forth below or at such other address as may be
designated by such party as herein provided, or by depositing the same in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested, addressed to the intended addressee at its address set forth
below or at such other address as may be designated by such party as herein
provided.  All notices, demands and requests shall be effective upon such
personal delivery, or one (1) business day after being deposited with the
private courier service, or two (2) business days after being deposited in the
United States mail as required above.  Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
as herein required shall be deemed to be receipt of the notice, demand or
request sent.  By giving to the other party hereto at least fifteen (15) days'
prior written notice thereof in accordance with the provisions of this
Agreement, the parties hereto shall have the right from time to time to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.
 
If to Borrower:              Resource Capital Investor, Inc.
Resource Properties XXX, Inc.
One Crescent Drive, Suite 203,
Navy Yard Corporate Center,
Philadelphia, PA 19112
Attention: Thomas C. Elliott
 
 
 
22

--------------------------------------------------------------------------------

 

 


With a copy to:              Ledgewood
1900 Market Street, Suite 750
Philadelphia, PA 19103
Attention:  Brian Murland, Esq.


If to Bank:                    Republic First Bank
Two Liberty Place, Suite 2400
50 S. 16th Street
Philadelphia, Pennsylvania
Attention: Beth N. Packel, Vice President
 
With a copy to:              McCausland Keen & Buckman
Radnor Court, Suite 160
259 N. Radnor-Chester Road
Radnor, Pennsylvania 19087-5257
Attention:  Alan N. Escott, Esq.
 
9.3           Legal Costs; Filing Costs.  If at any time or times hereafter Bank
employs counsel to prepare or consider approvals, waivers, or consents, or to
intervene, file a petition, answer, motion, or other pleading in any suit or
proceeding relating to this Agreement or relating to any of its collateral, or
to protect, take possession of, or liquidate any of its collateral, or to
attempt to enforce any security interest or lien in any of its collateral, or to
enforce any rights of Bank or liabilities of Borrower, or Guarantor, then in any
of such events, all of the reasonable attorneys' fees arising from such
services, and any expenses, costs, and charges relating thereto, shall become a
part of Borrower's Liabilities secured by any of its collateral, payable on
demand.  Borrower further agrees to reimburse Bank for its out-of-pocket
expenses actually incurred, including, but not limited to, reasonable attorneys'
fees and other costs of preparation and filing of the Loan Documents and other
documents as required by law or deemed necessary by Bank, including, but not
limited to, the cost of all lien searches deemed necessary by Bank.  Such costs
and expenses shall be paid simultaneously with the execution of this Agreement
and all such expenses hereafter incurred shall be paid within fifteen (15) days
after notice by Bank.
 
9.4           Right of Entry.  Upon the occurrence and during the continuance of
an Event of Default, Bank shall have the right to enter and remain upon the Real
Estate without cost or charge to Bank, and to use the same, together with
materials, supplies, books, and records of RP XXX, for the purpose of
liquidating or collecting collateral, or for the purpose of preparing for and
conducting the sale of collateral, whether by foreclosure, auction, or
otherwise.
 
9.5           No Waiver.  Bank's failure at any time or times hereafter to
require strict performance by Borrower of any of the provisions, warranties,
terms, and conditions contained in this Agreement shall not waive, affect, or
diminish any right of Bank at any time or times hereafter to demand strict
performance therewith and with respect to any other provisions, warranties,
terms, and conditions contained in this Agreement and any waiver of any Event of
Default shall not waive or affect any other Event of Default, whether prior or
subsequent thereto, and whether of the same or a different type.  None of the
warranties, conditions, provisions, and terms contained in this Agreement shall
be deemed to have been waived by any act or knowledge of Bank, its agents,
officers or employees except by an instrument in writing signed by an officer of
Bank and directed to Borrower specifying such waiver.
 
 
 
23

--------------------------------------------------------------------------------

 
 
9.6           Application of Proceeds.
 
(a)           On and after the date, if any, on which the Borrower's Liabilities
to Bank are accelerated pursuant to Section 8.2 of this Agreement, Borrower
irrevocably waives the right to direct the application of all subsequent
payments (including proceeds of collateral) which Bank receives from or for the
benefit of Borrower, provided, however, any such payments shall be applied in
the order set forth in Section 9.6(b) below.
 
(b)           The proceeds of any sale or other disposition of any collateral
shall be applied by Bank in the following order:
 
(i)           first, to the payment of all costs and expenses due under the Loan
Documents, including without limitation all costs and expenses of collecting
Borrower's Liabilities and reasonable attorneys' fees actually incurred by Bank;
 
(ii)           second, to the payment in full of all accrued and unpaid interest
on Borrower's Liabilities;
 
(iii)           third, to the payment in full of the principal balance of
Borrower's Liabilities; and
 
(iv)           fourth, to Borrower to the extent of any surplus.
 
(c)           Borrower shall remain liable to Bank for any deficiency in payment
of Borrower's Liabilities after application of the proceeds in accordance with
paragraph (b).
 
9.7           Survival of Representation, Warranties, and Covenants.
 
(a)           All representations, warranties, covenants, and agreements made in
the Loan Documents shall survive the execution and delivery of this Agreement,
the funding of each Advance under this Agreement and the issuance of the Note.
 
(b)           The provisions of Section 9.3 of this Agreement shall survive
payment of the Note and all other Liabilities of Borrower to Bank.
 
9.8           Successors.  This Agreement shall be binding upon and inure to the
benefit of Borrower, Guarantor, and Bank and their respective legal
representatives, successors and assigns, except that Borrower may not assign or
transfer Borrower's rights under this Agreement without the prior written
consent of the Bank, and Guarantor may not assign or transfer Guarantor's rights
under this Agreement without the prior written consent of the Bank.
 
9.9           Governing Law.  The Loan Documents, and the rights and obligations
of the parties under the Loan Documents, shall be governed by, and construed and
interpreted in accordance with, the domestic, internal laws, but not the law of
conflict of laws, of the Commonwealth of Pennsylvania.  This Agreement shall be
given a fair and reasonable construction in accordance with the intentions of
the parties hereto, and without regard to or aid of canons requiring
construction against the party whose counsel drafted this Agreement.  Each party
agrees that it will not raise or assert as a defense to any obligation under the
this Agreement or make any claim that this Agreement is invalid or unenforceable
due to any failure of this document to comply with ministerial requirements
including, but not limited to, requirements for corporate seals, attestations,
witnesses, notarizations, or other similar requirements, and each party hereby
waives the right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.
 
 
24

--------------------------------------------------------------------------------

 
 
9.10           Headings.  The section, subsection, paragraph, and other headings
in this Agreement are for reference purposes only and shall not control or
affect the construction or interpretation of this Agreement in any respect.
 
9.11           Severability.  The parties intend the provisions of this
Agreement to be severable.  If any provision of this Agreement is held to be
invalid or unenforceable in whole or in part in any jurisdiction, such
provision, as to such jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability of that provision in any other jurisdiction, or the remaining
provisions of this Agreement in any jurisdiction.
 
9.12           Entire Agreement.  This Agreement and the Loan Documents
represent the entire agreement and understanding of the parties respecting the
Line of Credit Facility, and may not be amended subsequently by oral statements
of, or courses of dealing between, the parties.
 
9.13           Location of Records.  Borrower maintains a place of business and
substantially all of Borrower's records at the following location:
 
One Crescent Drive, Suite 203,
Navy Yard Corporate Center,
Philadelphia, PA 19112


Borrower will notify Bank in advance of any change in the location of any
business of Borrower, including any change in the location of records, whether
by reason of the establishment of a new place of business or the discontinuance
of a present place of business.
 
9.14           Conflicting Provisions.  In the event of any direct conflict
between the provisions of this Agreement and the provisions of other Loan
Documents, the provisions of this Agreement shall control.
 
9.15           Submission to Jurisdiction.  Borrower and Bank agree that any
suit, action or proceeding may be instituted in any state or Federal court in
the Commonwealth of Pennsylvania, and irrevocably and unconditionally submit to
the jurisdiction of any such court for such purpose.
 
[remainder of page intentionally blank]
 
 
 
25

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Borrower, Bank and Guarantor, each intending to be legally
bound hereby, has executed or caused to be executed this Agreement on the
Effective Date.
 



 
BANK:
     
REPUBLIC FIRST BANK
(d/b/a republic bank)
BY: /s/ Patrick J. Morris      
NAME:   Patrick J. Morris
TITLE:    Executive Vice President
 
     
BORROWER:
     
RESOURCE CAPITAL INVESTOR, INC.
BY: /s/ Thomas C. Elliott      
NAME:  Thomas C. Elliott
TITLE:   Chief Financial Officer
 
     
RESOURCE PROPERTIES XXX, INC.
BY: /s/ Thomas C. Elliott      
NAME:  Thomas C. Elliott
TITLE:  Senior Vice President
 
       



Signature Page
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------